

Exhibit 10.1
[WORKDAY LOGO]
August 26, 2020




DELIVERY VIA EMAIL
Chano Fernandez
chano.fernandez@workday.com


Dear Chano:
Workday, Inc. (“Workday”) is delighted to offer you a position as co-Chief
Executive Officer (co-CEO) of Workday, reporting to Workday’s Board of Directors
(the Board), effective August 27, 2020, subject to your acceptance of this offer
and approval by the Board.
Subject to the approval of the Board and its Compensation Committee, your
annualized salary will increase to 470,000 GBP, which is payable according to
Workday’s payroll cycle, and subject to applicable taxes. You are eligible to
participate in a variable (“incentive”) compensation plan, targeted at 100% of
your annualized salary. You will be granted restricted stock units (RSUs) of the
Company’s Class A Common Stock with an approximate value of USD $15,000,000.00.
The number of shares will be determined by dividing the USD value above by the
trailing simple moving average stock price of Workday Class A common stock for
the 20-day period immediately preceding the Date of Grant. You will vest in
these shares at the rate of 1/4 of the RSU shares after 12 months of continuous
service from your vesting start date, then in equal quarterly installments of
1/16th of the total RSU shares, fully vesting in 4 years from your vesting start
date. Your vesting start date will be the 15th of the month your RSU grant is
approved. Your RSU grant will be subject to the terms and conditions applicable
to stock granted under the Company’s 2012 Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Restricted Stock Unit Agreement.
Refresh grants will be awarded at the discretion of the Board provided you
remain in good standing and are not guaranteed.
By signing below, you hereby accept this offer, subject to the approval of the
Board and its Compensation Committee, and you acknowledge that all other terms
and conditions of your pre-existing employment agreement with Workday remain in
force and are applicable to your position as co-CEO of Workday.
Congratulations Chano! We are looking forward to all that you will bring to this
new and exciting role.

Sincerely, /s/ Ashley Goldsmith Ashley Goldsmith Chief People Officer

                     
By providing my signature below, I accept this offer to serve as Workday’s
co-CEO on the terms noted above and in my pre-existing Workday employment
agreement.

/s/ Chano Fernandez August 27, 2020Chano Fernandez Date


